Exhibit 10.2

NORTHWEST NATURAL GAS COMPANY

LONG TERM INCENTIVE PLAN

(as amended as of December 15, 2011)

1. Purpose. The purpose of this Long Term Incentive Plan (the “Plan”) is to
enable Northwest Natural Gas Company (the “Company”) to attract and retain the
services of selected employees, officers and directors of the Company or of any
subsidiary of the Company.

2. Shares Subject to the Plan. Subject to adjustment as provided below and in
Section 9, the shares to be offered under the Plan shall consist of Common Stock
of the Company, and the total number of shares of Common Stock that may be
awarded under the Plan shall not exceed 600,000 shares. The shares awarded under
the Plan may be authorized and unissued shares, reacquired shares or shares
purchased on the open market for delivery to participants. If a Stock Award or
Performance-based Award granted under the Plan expires, terminates or is
cancelled, the shares subject to such Stock Award or Performance-based Award
shall again be available under the Plan. If any shares delivered pursuant to a
Stock Award or Performance-based Award under the Plan are forfeited to the
Company, the number of shares forfeited shall again be available under the Plan.

3. Duration of Plan. The Plan shall continue in effect until all shares
available for award under the Plan have been delivered to participants and all
restrictions on such shares have lapsed; provided, however, that no awards shall
be made under the Plan on or after the 10th anniversary of the last action by
the shareholders approving or re-approving the Plan. The Board of Directors may
suspend or terminate the Plan at any time except with respect to awards and
shares subject to restrictions then outstanding under the Plan. Termination
shall not affect any outstanding awards or the forfeitability of shares awarded
under the Plan.

4. Administration.

(a) Board of Directors. The Plan shall be administered by the Board of Directors
of the Company, which shall determine and designate from time to time the
individuals to whom awards shall be made, the amount of the awards and the other
terms and conditions of the awards. Subject to the provisions of the Plan, the
Board of Directors may from time to time adopt and amend rules and regulations
relating to administration of the Plan, advance the lapse of any waiting period,
accelerate any exercise date, waive or modify any restriction applicable to
shares (except those restrictions imposed by law) and make all other
determinations in the judgment of the Board of Directors necessary or desirable
for the administration of the Plan. The interpretation and construction of the
provisions of the Plan and related agreements by the Board of Directors shall be
final and conclusive. The Board of Directors may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or in any related
agreement in the manner and to the extent it shall deem expedient to carry the
Plan into effect, and it shall be the sole and final judge of such expediency.

(b) Committee. The Board of Directors may delegate to a committee of the Board
of Directors (the “Committee”) any or all authority for administration of the
Plan. If authority is delegated to a Committee, all references to the Board of
Directors in the Plan shall mean and relate to the Committee except (i) as
otherwise provided by the Board of Directors, and (ii) that only the Board of
Directors may amend or terminate the Plan as provided in Sections 3 and 10.

5. Types of Awards; Eligibility. The Board of Directors may, from time to time,
take the following actions, separately or in combination, under the Plan:
(i) grant Stock Awards, including restricted stock and restricted stock units,
as provided in Section 6; and (ii) grant Performance-based Awards as provided in
Section 8. An award may be made to any employee, officer or director of the
Company or any subsidiary of the Company. The Board of Directors shall select
the individuals to whom awards shall be made and shall specify the action taken
with respect to each individual to whom an award is made.



--------------------------------------------------------------------------------

6. Stock Awards, including Restricted Stock and Restricted Stock Units. The
Board of Directors may grant shares as stock awards under the Plan (“Stock
Awards”). Stock Awards shall be subject to the terms, conditions and
restrictions determined by the Board of Directors. The restrictions may include
restrictions concerning transferability and forfeiture of the shares awarded,
together with any other restrictions determined by the Board of Directors. Stock
Awards subject to restrictions may be either restricted stock awards under which
shares are delivered immediately upon grant subject to forfeiture if vesting
conditions are not satisfied, or restricted stock unit awards under which shares
are not delivered until after vesting conditions are satisfied. The Board of
Directors may require the recipient to sign an agreement as a condition of the
award, but may not require the recipient to pay any monetary consideration other
than amounts necessary to satisfy tax withholding requirements. The agreement
may contain any terms, conditions, restrictions, representations and warranties
required by the Board of Directors. The certificates representing the shares
awarded shall bear any legends required by the Board of Directors. The Company
may require any recipient of a Stock Award to pay to the Company in cash or by
check upon demand amounts necessary to satisfy any applicable federal, state or
local tax withholding requirements. If the recipient fails to pay the amount
demanded, the Company may withhold that amount from other amounts payable to the
recipient, including salary, subject to applicable law. With the consent of the
Board of Directors, a recipient may satisfy this obligation, in whole or in
part, by instructing the Company to withhold from any shares to be received or
by delivering to the Company other shares of Common Stock; provided, however,
that the number of shares so withheld or delivered shall not exceed the minimum
amount necessary to satisfy the required withholding obligation. Upon the
delivery of shares under a Stock Award, the number of shares reserved for award
under the Plan shall be reduced by the number of shares delivered, less the
number of shares withheld or delivered to satisfy withholding obligations.

7. [Reserved]

8. Performance-based Awards. The Board of Directors may grant awards intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder
(“Performance-based Awards”). Performance-based Awards shall be denominated at
the time of grant either in Common Stock (“Stock Performance Awards”) or in
dollar amounts (“Dollar Performance Awards”). Payment under a Stock Performance
Award or a Dollar Performance Award shall be made, at the discretion of the
Board of Directors, in Common Stock (“Performance Shares”), or in cash or in any
combination thereof. Performance-based Awards shall be subject to the following
terms and conditions:

(a) Award Period. The Board of Directors shall determine the period of time for
which a Performance-based Award is made (the “Award Period”).

 

2



--------------------------------------------------------------------------------

(b) Performance Goals and Payment. The Board of Directors shall establish in
writing objectives (“Performance Goals”) that must be met by the Company or any
subsidiary, division or other unit of the Company (“Business Unit”) during the
Award Period as a condition to payment being made under the Performance-based
Award. The Performance Goals for each award shall be one or more targeted levels
of performance with respect to one or more of the following objective measures
with respect to the Company or any Business Unit: earnings, earnings per share,
stock price increase, total shareholder return (stock price increase plus
dividends), return on equity, return on assets, return on capital, economic
value added, revenues, operating income, inventories, inventory turns, cash
flows or any of the foregoing before the effect of acquisitions, divestitures,
accounting changes, and restructuring and special charges (determined according
to criteria established by the Board of Directors). The Board of Directors shall
also establish the number of Performance Shares or the amount of cash payment to
be made under a Performance-based Award if the Performance Goals are met or
exceeded, including the fixing of a maximum payment (subject to Section 8(d)).
The Board of Directors may establish other restrictions to payment under a
Performance-based Award, such as a continued employment requirement, in addition
to satisfaction of the Performance Goals. Some or all of the Performance Shares
may be delivered to the participant at the time of the award as restricted
shares subject to forfeiture in whole or in part if Performance Goals or, if
applicable, other restrictions are not satisfied.

(c) Computation of Payment. During or after an Award Period, the performance of
the Company or Business Unit, as applicable, during the period shall be measured
against the Performance Goals. If the Performance Goals are not met, no payment
shall be made under a Performance-based Award. If the Performance Goals are met
or exceeded, the Board of Directors shall certify that fact in writing and
certify the number of Performance Shares earned or the amount of cash payment to
be made under the terms of the Performance-based Award.

(d) Maximum Awards. No participant may receive in any fiscal year Stock
Performance Awards under which the aggregate amount payable under the Awards
exceeds the equivalent of 50,000 shares of Common Stock or Dollar Performance
Awards under which the aggregate amount payable under the Awards exceeds
$1,000,000.

(e) Tax Withholding. Each participant who has received Performance Shares shall,
upon notification of the amount due, pay to the Company in cash or by check
amounts necessary to satisfy any applicable federal, state and local tax
withholding requirements. If the participant fails to pay the amount demanded,
the Company or the Employer may withhold that amount from other amounts payable
to the participant, including salary, subject to applicable law. With the
consent of the Board of Directors, a participant may satisfy this obligation, in
whole or in part, by instructing the Company to withhold from any shares to be
received or by delivering to the Company other shares of Common Stock; provided,
however, that the number of shares so delivered or withheld shall not exceed the
minimum amount necessary to satisfy the required withholding obligation.

(f) Effect on Shares Available. The payment of a Performance-based Award in cash
shall not reduce the number of shares of Common Stock reserved for award under
the Plan. The number of shares of Common Stock reserved for award under the Plan
shall be reduced by the number of shares delivered to the participant upon
payment of an award, less the number of shares delivered or withheld to satisfy
withholding obligations.

9. Changes in Capital Structure. If the outstanding Common Stock of the Company
is hereafter increased or decreased or changed into or exchanged for a different
number or kind of shares or other securities of the Company by reason of any
stock split, combination of shares or dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Board of Directors in the number and kind of shares available for grants
under the Plan. In addition, the Board of Directors shall make appropriate
adjustment in the number and kind of shares subject to outstanding awards so
that the recipient’s proportionate interest before and after the occurrence of
the event is maintained. Notwithstanding the foregoing, the Board of Directors
shall have no obligation to effect any adjustment that would or might result in
the award of fractional shares, and any fractional shares resulting from any
adjustment may be disregarded or provided for in any manner determined by the
Board of Directors. Any such adjustments made by the Board of Directors shall be
conclusive.

10. Amendment of Plan. The Board of Directors may at any time, and from time to
time, modify or amend the Plan in such respects as it shall deem advisable
because of changes in the law while the Plan is in effect or for any other
reason. Except as provided in Section 9, however, no change in an award already
granted shall be made without the written consent of the holder of such award.

 

3



--------------------------------------------------------------------------------

11. Approvals. The issuance by the Company of authorized and unissued shares or
reacquired shares under the Plan is subject to the approval of the Oregon Public
Utility Commission and the Washington Utilities and Transportation Commission,
but no such approvals shall be required for the purchase of shares on the open
market for delivery to participants in satisfaction of awards under the Plan.
The obligations of the Company under the Plan are otherwise subject to the
approval of state and federal authorities or agencies with jurisdiction in the
matter. The Company will use its best efforts to take steps required by state or
federal law or applicable regulations, including rules and regulations of the
Securities and Exchange Commission and any stock exchange on which the Company’s
shares may then be listed, in connection with the grants under the Plan. The
foregoing notwithstanding, the Company shall not be obligated to issue or
deliver Common Stock under the Plan if such issuance or delivery would violate
applicable state or federal securities laws.

12. Employment and Service Rights. Nothing in the Plan or any award pursuant to
the Plan shall (i) confer upon any employee any right to be continued in the
employment of the Company or any subsidiary or interfere in any way with the
right of the Company or any subsidiary by whom such employee is employed to
terminate such employee’s employment at any time, for any reason, with or
without cause, or to decrease such employee’s compensation or benefits, or
(ii) confer upon any person engaged by the Company any right to be retained or
employed by the Company or to the continuation, extension, renewal, or
modification of any compensation, contract, or arrangement with or by the
Company.

13. Rights as a Shareholder. The recipient of any award under the Plan shall
have no rights as a shareholder with respect to any Common Stock until the date
the recipient becomes the holder of record of those shares. Except as otherwise
expressly provided in the Plan, no adjustment shall be made for dividends or
other rights for which the record date occurs prior to the date the recipient
becomes the holder of record.

 

4